Citation Nr: 1607624	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a lung disorder, to include as a result of asbestos and chemical exposure. 

3.  Entitlement to service connection for a disorder of the feet and/or legs, including tinea pedis (athlete's foot).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In February 2013, in support of his claims, the Veteran testified at a hearing
at the RO before the undersigned Veterans Law Judge of the Board (i.e. at a Travel Board hearing).  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in May 2013 and September 2013 when it was remanded for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

Upon appellate review of this case in May 2013 and September 2013, the Board indicated the Veteran had raised several previously unadjudicated claims for service-connected compensation related to having received amalgam dental fillings during service, which he alleged in his February 2013 hearing testimony had been high in mercury content.  He listed these complaints as gastrointestinal problems, sleep disturbances, concentration problems, memory disturbances, lack of initiative, restlessness a skin rash, and bleeding gums.  The Board deemed his claimed bleeding gums as part of the adjudication of his claim for service connection for a dental disorder for compensation purposes.  The Board then proceeded to refer to the RO (as the Agency of Original Jurisdiction (AOJ)) for initial consideration these additional claims of entitlement to service connection for a gastrointestinal disorder, sleep disturbances, concentration problems, memory disturbances, lack of initiative, restlessness, and a rash, all alleged to be the result of the fillings he had received during his military service.  Unfortunately, to date, the AOJ has not adjudicated any of these other claims.  Therefore, the Board does not have jurisdiction over the claims, and they are referred for a third time to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In its May 2013 decision, the Board denied a claim for entitlement to service connection for a dental disorder for compensation purposes.  At that time, the Board also referred to the AOJ a claim for entitlement to service connection for a dental disorder for treatment purposes in accordance with Mays v Brown, 5 Vet App 302 (1993) (a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment).  There is no indication that any action has been taken on this claim, either, and it too is again referred to the AOJ for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure full compliance with VA's duty to assist the Veteran in developing evidence to substantiate the claims.  

In a January 2016 correspondence, the Veteran reported receiving ongoing treatment at the Little Rock VA Medical Center (VAMC) for several disabilities, including the claimed bilateral foot and leg disorder.  The Veteran also requested that VA consider these records prior to issuing a decision on his claims.  The claims file currently contains VAMC clinical records dating from July 2000 to December 2013 and from March 2015 to May 2015.  Upon remand, records dating from December 2013 to March 2015 and after May 2015 must be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was provided a VA respiratory examination in November 2013; unfortunately, this examination is not adequate.  The Board's September 2013 remand included an instruction that the VA examiner should provide a medical opinion addressing the etiology of each diagnosed lung disorder.  The November 2013 VA examination report includes diagnoses of chronic obstructive pulmonary disease (COPD), interstitial lung disease, and obstructive sleep apnea (OSA).  The examiner opined that the previously diagnosed interstitial lung disease (asbestosis) was not related to active service, but did not provide a medical opinion regarding the diagnosed COPD and OSA.  Thus, the November 2013 VA examination is not responsive to the Board's remand instructions and new medical opinions must be obtained.  See Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from within the VA Central Arkansas Healthcare System (HCS) all available treatment records for the Veteran dated between December 2013 and March 2015 and dated after May 2015.  Associate a copy of all records received pursuant to this request with the claims file.

2.  Provide the claims file to a VA examiner for a medical opinion addressing the etiology of the Veteran's diagnosed COPD and OSA, preferably a pulmonary specialist, if possible.  In conjunction with the examination, the claims file must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the complete record, the examiner should provide an opinion concerning the likelihood
(very likely, as likely as not, or not likely) that COPD and/or OSA were incurred or aggravated as a result of the Veteran's active military service, to include as a result of exposure to asbestos, lead paint, and chemicals.  The examiner should consider the evidence regarding the Veteran's alleged service exposures, his post-service occupational exposure to asbestos, as well as his smoking history.

Please further note review of the conclusions expressed
pursuant to the prior June 2013 and November 2013 VA respiratory system examinations.

All examination findings, along with the complete
rationale for all opinions expressed, should be set forth in the examination report.  

3.  Then, readjudicate these claims on appeal in light of
this and all other additional evidence.  If these claims are
not granted to the Veteran's satisfaction send him and his
representative a Supplemental Statement of the Case
(SSOC) and give them an opportunity to respond to it
before returning the file to the Board for further appellate
consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





